        Case: 1:19-cv-01094-DAP Doc #: 1 Filed: 05/15/19 1 of 8. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 DANIEL GONZALEZ                                     )   CASE NO.
 4839 Bush Avenue                                    )
 Cleveland, OH 44109                                 )   JUDGE
                                                     )
 on behalf of himself and all others similarly       )
 situated,                                           )
                                                     )   PLAINTIFF’S COMPLAINT
            Plaintiff,                               )
                                                     )   (Jury Demand Endorsed Herein)
            vs.                                      )
                                                     )
 CLUTCH LANDSCAPING &                                )
 MAINTENANCE INC.                                    )
 c/o Statutory Agent Aaron Frank                     )
 1420 Tampa Avenue                                   )
 Cleveland, OH 44109                                 )
                                                     )
            Defendant.                               )

        Now comes Plaintiff Daniel Gonzalez, and for his Complaint against Clutch Landscaping

& Maintenance, INC. (“Clutch”), states and alleges the following:

                                         INTRODUCTION
       1.         This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of not paying its non-exempt laborers, including Plaintiff, overtime

compensation at the rate of one and one-half times their regular rates of pay for the hours they

worked over 40 each workweek, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.SC.

201-219, as well as a “class action” pursuant to Fed. R. Civ. P. 23 to remedy violations of the Ohio

Minimum Fair Wage Standards Act (“OMFWSA”), R.C. 4111.03.

                                   JURISDICTION AND VENUE

       2.         This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. 1331

and 29 U.S.C. 216(b).
        Case: 1:19-cv-01094-DAP Doc #: 1 Filed: 05/15/19 2 of 8. PageID #: 2




       3.        The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant

to 28 U.S.C. 1367 because the claims are so related to the FLSA claims as to form part of the same

case or controversy.

       4.        Venue is proper pursuant to 28 U.S.C. 1391(b) because Defendant conducts

business throughout this District and Division, and a substantial part of the events and omissions

giving rise to the claims occurred in this District and Division.

                                             PARTIES

       5.        At all times relevant herein, Plaintiff was a citizen of the United States, and a

resident of Cuyahoga County, Ohio.

       6.        At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. 203(e) and R.C. 4111.03(D)(3).

       7.        At all times relevant herein, Defendant was a limited liability company, organized

and existing under the laws of the State of Ohio.

       8.        At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. 203(d) and R.C. 4111.03(D)(2).

       9.        At all times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. 203(r).

       10.       At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. 203(s)(1).

       11.       At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. 206-207.

       12.       Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. 216(b).



                                                  2
        Case: 1:19-cv-01094-DAP Doc #: 1 Filed: 05/15/19 3 of 8. PageID #: 3




                                  FACTUAL ALLEGATIONS

       13.     Defendant is a landscaping and snowplowing business.

       14.     Plaintiff Daniel Gonzalez was employed by Defendant between approximately

2016 and April 2019.

       15.     At all times relevant herein, Plaintiff was employed by Defendant as laborer.

       16.     Other similarly-situated employees were employed by Defendant as laborers.

       17.     Plaintiff and other similarly-situated laborers were employed by Defendant as non-

exempt employees under the FLSA.

       18.     Plaintiff and other similarly-situated laborers were paid an hourly wage.

                           (Failure to Pay Overtime Compensation)

       19.     Plaintiff and other similarly-situated laborers worked more than 40 hours per week,

but Defendant failed to pay them overtime compensation for the hours they worked over 40 each

workweek.

       20.     Rather than paying overtime compensation, Plaintiff and other similarly-situated

laborers were only paid straight time for some of the hours they worked over 40 each workweek.

       21.     Defendant paid the straight time to Plaintiff and other similarly-situated laborers in

cash, rather than through a payroll check.

                              (Failure to Keep Accurate Records)

       22.     Defendant failed to make, keep and preserve accurate records of the unpaid work

performed by Plaintiff and other similarly-situated laborers.

                           (Defendant Willfully Violated the FLSA)

       23.     Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.



                                                 3
        Case: 1:19-cv-01094-DAP Doc #: 1 Filed: 05/15/19 4 of 8. PageID #: 4




                          COLLECTIVE ACTION ALLEGATIONS

       24.     Plaintiff brings Count One of this action on his own behalf pursuant to 29 U.S.C.

216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       25.     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is himself a

member, is composed of and defined as follows:

               All current and former laborers employed by Clutch Landscaping
               & Maintenance Inc. at any time between May 15, 2016 and the
               present.

       26.     Plaintiff estimates that on average he worked ten (10) overtime hours per week, and

as many as 30 to 40 overtime hours in some weeks.

       27.     Plaintiff is unable to state at this time the exact size of the potential class, by upon

information and belief, avers that is consists of at least 100 persons.

       28.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their wages and claims for unpaid wages and damages. Plaintiff

is representative of those other employees and is acting on behalf of their interests as well as his

own in bringing this action.

       29.     These similarly-situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action, and allowed to opt in pursuant to 29 U.S.C. 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees



                                                  4
        Case: 1:19-cv-01094-DAP Doc #: 1 Filed: 05/15/19 5 of 8. PageID #: 5




and costs under the FLSA.

                               CLASS ACTION ALLEGATIONS

        30.     Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of himself and all other members of the class (“the Ohio Class”) defined as:

                All current and former laborers employed by Clutch Landscaping
                & Maintenance Inc. at any time between May 15, 2016 and the
                present.

        31.     The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least 100 persons.

        32.     There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

                (a)     whether Defendant failed to pay overtime compensation to
                its laborers for hours worked in excess of 40 each workweek; and

                (b)     what amount of monetary relief will compensate Plaintiff
                Daniel Gonzalez and other members of the class for Defendant’s
                violation of R.C. 4111.03 and 4111.10.

        33.     The claims of the named Plaintiff Daniel Gonzalez are typical of the claims of other

members of the Ohio Class. Named Plaintiff’s claims arise out of the same uniform course of

conduct by Defendant, and are based on the same legal theories, as the claims of the other Ohio

Class members.

        34.     Named Plaintiff Daniel Gonzalez will fairly and adequately protect the interests of

the Ohio Class. His interests are not antagonistic to, but rather are in unison with, the interests of

the other Ohio Class members. The named Plaintiff’s counsel has broad experience in handling

class action wage-and-hour litigation, and is fully qualified to prosecute the claims of the Ohio

Class in this case.

                                                  5
          Case: 1:19-cv-01094-DAP Doc #: 1 Filed: 05/15/19 6 of 8. PageID #: 6




          35.   The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

          36.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.      Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                        COUNT ONE
                             (Fair Labor Standards Act Violations)

          37.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          38.   Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

laborers overtime compensation at the rate of one and one-half times their regular rate of pay for

the hours they worked over 40 each workweek violated the FLSA, 29 U.S.C. 207.

          39.   By engaging in the above-described practices and policies, Defendant willfully,

knowingly and/or recklessly violated the provisions of the FLSA.

          40.   As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them pursuant

to the FLSA.




                                                  6
          Case: 1:19-cv-01094-DAP Doc #: 1 Filed: 05/15/19 7 of 8. PageID #: 7




                                          COUNT TWO
                            (Violations of Ohio Revised Code 4111.03)

          41.    Plaintiff in corporates by reference the foregoing allegations as if fully rewritten

herein.

          42.    Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

laborers overtime compensation at the rate of one and one-half times their regular rate of pay for

the hours they worked over 40 each workweek violated the OMFWSA, R.C. 4111.03.

          43.    By failing to pay Plaintiff and other similarly-situated employees overtime

compensation, Defendant willfully, knowingly and/or recklessly violated the provisions of the

OMFWSA, R.C. 4111.03.

          44.    As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them pursuant

to the OMFWSA.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

          A.     Issue an order permitting this litigation to proceed as a collective action, and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

          B.     Order prompt notice, pursuant to 29 U.S.C. 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

          C.     Award Plaintiff and the class he represents actual damages for unpaid wages;

          D.     Award Plaintiff and the class he represents liquidated damages equal in amount to

the unpaid wages found due to Plaintiff and the class;




                                                   7
         Case: 1:19-cv-01094-DAP Doc #: 1 Filed: 05/15/19 8 of 8. PageID #: 8




        E.        Award Plaintiff and the class he represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the class he represents attorneys’ fees, costs, and

disbursements; and

        G.        Award Plaintiff and the class he represents further and additional relief as this

Court deems just and proper.

                                                         Respectfully submitted,

                                                          /s/ Lori M. Griffin
                                                         Lori M. Griffin (0085241)
                                                         Anthony J. Lazzaro (0077962)
                                                         Chastity L. Christy (0076977)
                                                         The Lazzaro Law Firm, LLC
                                                         920 Rockefeller Building
                                                         614 W. Superior Avenue
                                                         Cleveland, Ohio 44113
                                                         Phone: 216-696-5000
                                                         Facsimile: 216-696-7005
                                                         anthony@lazzarolawfirm.com
                                                         chastity@lazzarolawfirm.com
                                                         lori@lazzarolawfirm.com
                                                         Attorneys for Plaintiff


                                            JURY DEMAND

                  Plaintiff demands a trial by jury on all eligible claims and issues.

                                                  /s/ Lori M. Griffin
                                                 One of the Attorneys for Plaintiff




                                                    8
